Citation Nr: 0721182	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1979 to 
June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia.

The issue before the Board today was reopened and remanded in 
May 2006 for further evidentiary and procedural development.  
As this development was accomplished, the issue is now ready 
for appellate review.


FINDING OF FACT

The competent evidence does not demonstrate that the veteran 
has a chronic low back disorder that manifested during 
service or within one year of service separation, is 
otherwise related to service, or was caused or aggravated by 
the veteran's service-connected bilateral knee disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, August 2001 and 
May 2006 letters informed him of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
These letters also advised him of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the May 2006 letter expressly notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  

The August 2001 letter was sent to the veteran prior to the 
May 2002 rating decision.  This letter specifically addressed 
the veteran's contention that his low back disorder was 
directly related to service.  The May 2006 letter, which was 
sent after the initial rating decision, addressed the 
evidence and information necessary to demonstrate secondary 
service connection.  Thus, not all VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
to the extent that notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in May 2006 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was issued in February 2007.  See Pelegrini II, supra; 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 letter provided such notice to the 
veteran.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records from the Lewis 
Gale Hospital, the Salem Family Clinic, Virginia Orthopedics, 
and Drs. Torre and Joiner.  Although the veteran indicated 
that he received treatment from the Roanoke Memorial 
Hospital, he did not respond to an October 2001 RO request to 
submit additional information and a consent to release 
information form.  The Board observes that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, absent any indication that the veteran 
provided the noted information to VA, a remand to obtain 
these records is unnecessary.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  He was afforded three VA 
examinations in conjunction with his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he is entitled to service 
connection for a low back disorder.  He asserts that his low 
back pain began during active service due to the stress of 
lifting heavy objects and working on a track vehicle.  He 
also states that his service-connected bilateral knee 
disability caused additional aggravation of this low back 
disorder due to the stress placed on his back when walking.  
Finally, the veteran states in a November 2005 written 
statement that he has been diagnosed with degenerative joint 
disease in his lumbar spine, and that such disease is the 
same as his degenerative joint disease of the bilateral 
knees.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The Board observes that certain chronic disabilities, such as 
degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

With respect to the veteran's contention that his low back 
disorder is also the result of his service-connected 
bilateral knee disability, 38 C.F.R. § 3.310 (2006) is for 
application.  According to such regulation, disability which 
is proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  Id.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.

A review of the veteran's service medical records reveals 
that he complained of low back pain in January 1980.  He 
reported that such pain had been present for one month.  
Examination revealed a normal heel to toe walk and straight 
leg raise; no pain was noted at the examination.  The 
diagnosis provided is possible strain.  The rest of the 
veteran's service medical records are silent for complaints, 
diagnosis, or treatment for additional low back problems.  
His June 1986 separation examination makes no mention of any 
clinical abnormalities of the veteran's spine.  Moreover, the 
veteran did not indicate any "recurrent back pain" on his 
separation examination medical history form.

The veteran filed a claim of service connection for his back 
shortly after service, and an October 1986 VA examination 
report indicates that the veteran complained of pain through 
range of motion testing.  However, X-ray evidence revealed no 
fractures, dislocations, or arthritis, and no low back 
disorder was diagnosed.  

The Board acknowledges the veteran's assertions that he had a 
chronic low back disorder at the time of service separation.  
However, despite complaints of pain at his October 1986 VA 
examination, there is no contemporaneous evidence of problems 
following his initial January 1980 complaints through service 
separation.  Additionally, the October 1986 VA examiner did 
not diagnose a low back disorder.  Although sympathetic to 
the veteran, the contemporaneous evidence of record does not 
indicate that the veteran had a chronic low back disability 
at the time of service separation.  Such evidence weighs 
against his claim that he has a current low back disorder 
that is related to his active service.

Following service separation, there is no evidence of record 
of complaints, diagnosis, or treatment for any low back 
problems until April 1990.  At such time, the veteran 
presented with complaints of new onset low back muscle spasm 
with no specific strain or trauma.  The diagnosis is lumbar 
strain.  Five years later the veteran complains of a four day 
history of low back pain, sometimes radiating to his left 
leg.  No specific injury or trauma is noted, and the 
differential diagnosis is muscle strain versus herniated 
nucleus pulposus.  No follow up treatment is indicated by the 
record.  The veteran again complains of occasional back 
spasms at a November 1995 VA examination for his knees.  In 
December 1995, a VA medical record indicates a diagnosis of 
muscle spasm.  

The veteran's records show continued complaints of muscle 
spasms and low back pain at various points throughout 1996 
and 1997.  A November 1997 Dr. Joiner treatment record 
indicates that the veteran had a work-related accident in 
September 1997 in which he heard a pop in his back while 
twisting.  An X-ray revealed mild degenerative changes at L4-
5 with marked prominent hypertrophic spurring along the lower 
thoracic spine.  Dr. Joiner provided diagnoses of left 
sacroiliac dysfunction/pain and reflex left lumbar spasms and 
pain.  A December 1997 Dr. Joiner treatment record indicates 
that the veteran's low back pain has resolved.  

Complaints and treatment for low back pain are sporadic 
throughout treatment records dated 1998 through 2001.  At his 
March 2002 VA examination, the veteran reported back pain 
since 1986.  The VA examiner diagnosed him with chronic low 
back strain with muscle spasms.  In April 2002 the veteran 
was diagnosed as having degenerative disc disease of the 
thoracic and lumbar spine.  A May 2002 MRI study revealed 
disc protrusion at L4-5 and L5-S1, and a January 2004 MRI 
study indicated degenerative joint disease at L4.  Medical 
records show steady complaints and treatment for low back 
pain since 2002, with complaints of increasing symptoms 
beginning in November 2003.  See January 2004 treatment 
record from Dr. Reibel.  

With regards to the etiology of the veteran's current low 
back pain, nothing in the veteran's claims file, including 
his medical records, correlates his current low back pain 
with his in-service back sprain or his service-connected 
bilateral knee disability.  None of the contemporaneous 
medical records mention any specific etiology; however, many 
of the veteran's medical records make note of his occupation 
as a postal carrier.

In addition to the veteran's private and VA treatment records 
are VA examination reports dated November 2004 and 2006.  
Although the examinations were conducted by different 
providers, both examination reports note that the same 
physician reviewed and signed the report.  The history 
provided by the veteran is nearly identical at both 
examinations, with a little more detail provided in the 
November 2006 report.  The diagnosis provided in both the 
November 2004 and 2006 report is degenerative joint disease 
of the lumbar spine.  The November 2006 examination report 
also notes that the veteran's medical records demonstrate a 
small herniated nucleus pulposus at L4-5 and L5-S1.  The 
claims folder, including service and post-service medical 
records, was reviewed at both examinations.

With regards to the November 2004 VA examination report, the 
VA examiner notes that there does not appear to be a chronic 
back injury due to service.  In this regard, the report 
indicates that if the veteran had a back injury at the time 
of service separation, his work as a postal carrier would 
have aggravated an already injured back prior to April 1990.  
Similarly, the November 2006 VA examination report discusses 
that the evidence of record indicates one month of low back 
pain during service with no additional complaints, including 
subjective complaints at separation.  The examining physician 
also noted no indication of continuity of care for the low 
back following service.  Rather, the report notes that it 
appears that the veteran's back was repeatedly aggravated by 
his postal service requirements.  Finally, the November 2006 
VA examination report provides an opinion that there is no 
indication that the one episode of back strain during service 
is a direct factor of the veteran's current reported back 
problems.

As for whether the veteran's current low back disorder is 
related to his service-connected bilateral knee disability, 
the November 2006 VA examiner opined that it is more likely 
that the veteran's current low back problems are not caused 
by his knee problems.  He also stressed that the underlying 
process of the veteran's degenerative joint disease of the 
lumbar spine and degenerative joint disease of the bilateral 
knees was not the same, thus refuting the veteran's statement 
that the two disorders comprise a common disability 
(degenerative joint disease).

The conclusions and opinions provided in the November 2004 
and 2006 VA examination reports were drawn after a thorough 
interview and examination of the veteran, and a review of the 
claims file.  Moreover, each report offers a reasonable 
rationale for the offered medical opinion(s).  Thus, the 
Board concludes that these reports will be afforded 
considerable probative weight as expert medical opinions 
specifically addressing the issue of nexus between the 
veteran's low back disorder and his military service and 
service-connected bilateral knee disability.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators).  

After careful review of the evidence of record, the Board 
concludes that there is no competent evidence which indicates 
that the veteran's current low back disorder is related to 
his in-service low back injury or service generally.  It has 
reviewed and acknowledges the veteran's statements that his 
symptomatology has been continuous since his in-service 
injury, albeit increasing throughout the years.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (lay persons are 
competent to provide evidence regarding injury and 
symptomatology).  However, the contemporaneous evidence of 
record does not support such statements.  Rather, there is a 
single complaint of back pain during service, a normal 
separation examination, one complaint immediately after 
service with no pathology, and no additional recorded 
complaints of back pain for four years after service.  
Furthermore, there is no competent evidence of a chronic low 
back disorder until approximately ten years after service.  
Finally, the Board observes that the veteran reported an 
onset of chronic low back pain in 1986 at his VA 
examinations, and that such statements were considered when 
the examiners made their determination regarding the etiology 
of the veteran's current low back disorder.

There is also no competent evidence indicating a relationship 
between the veteran's current low back disorder and his 
bilateral knee disability.  Although the veteran contends 
that his service-connected knee disability has affected his 
walking, none of his medical records indicate an abnormal 
gait or posture.  Moreover, at his March 2002 VA examination, 
the examiner expressly noted that the veteran's shoes were 
evenly worn.  There is also no positive nexus opinion of 
record indicating that the veteran's service-connected knee 
disability caused or aggravated his low back disorder.  
Although a January 2004 Salem Family Clinic record notes that 
the veteran described his belief that there was a 
relationship between his knees and back, the examining 
physician made no comment indicating such relationship was 
supported by clinical evidence or even that it was possible.

Finally, the Board has reviewed the veteran's statements that 
his current low back disorder is related to service and/or 
his service-connected bilateral knee disability.  However, as 
a lay person, the veteran is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu, 
supra.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Similarly, 
the Board is not competent to make its own independent 
medical determinations.  Rather, it must have plausible 
reasons, based upon medical evidence in the record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the present 
case, the competent evidence of record, namely, the November 
2004 and 2006 VA examination reports, indicate that the 
veteran's current low back disorder is not related to service 
or his service-connected bilateral knee disability.  The 
veteran's remaining medical records are silent for 
etiological opinions.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  

Unfortunately, service connection cannot be granted based 
solely on evidence of an in-service injury or complaint; 
there must be evidence that such injury/complaint resulted in 
a chronic disability.  With regards to the present claim, 
there is an absence of any evidence linking the veteran's 
current low back disorder to an incident of service, 
including his in-service low back sprain.  Following this in-
service injury, there is no competent evidence of chronic 
back problems for ten years.  Finally, there are negative 
nexus opinions of record which indicate that the veteran's 
low back disorder is not related to service or his knee 
disability.  These opinions are based on a review of the 
entire claims folder and provide a reasonable basis for the 
opinion.  In light of such circumstances, the Board concludes 
that a preponderance of the evidence is therefore against the 
veteran's claim and it must be denied.  

As a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral knee 
disability, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


